THE THIRTEENTH COURT OF APPEALS

                                   13-14-00593-CV


                            Agua Special Utility District
                                        v.
  Basilisa Perez Gonzalez, Rosalva Sosa, Raquel G. Chatriwala, Rogelio Gonzales,
Rolando Gonzalez, Rebecca G. Ramirez, Ramon Gonzalez III, Roel Gonzalez, Ricardo
  Gonzalez and Heirs and Unknown Heirs, Assigns or Devisees of Ramon Gonzalez


                                 On Appeal from the
                 County Court at Law No. 8 of Hidalgo County, Texas
                           Trial Cause No. CCD-0125-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



February 12, 2015